Case 3:20-cv-02206-MAS-DEA Document 4 Filed 06/16/20 Page 1 of 1 PageID: 17

                          UNITED STATES DISTRICT COURT
                           for the District of New Jersey [LIVE]
                                        Trenton, NJ


 JENELLE DEMORO
                                         Plaintiff,
 v.                                                   Case No.: 3:20−cv−02206−MAS−DEA
                                                      Judge Michael A. Shipp
 TOWNSHIP OF MARLBORO, et al.
                                         Defendant.




                   Order For Dismissal Pursuant to Fed.R.Civ.P. 4(m)

    It appears that the above captioned action having been pending for more than 90 days
 and the litigants having failed to effect service during this time and good cause having not
 been shown as to why this action should not be dismissed,
 IT IS on this 16th day of June, 2020,
 ORDERED that the above captioned action be and is hereby dismissed, pursuant to
 F.R.Civ.P. 4(m), without prejudice and without costs.




                     /s/ Michael A. Shipp
                     ____________________________________________________
                     MICHAEL A. SHIPP United States District Judge
